El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Abeptando los fundamentos de hecho de la sentencia ape-lada.
-Considerando : que el abandono de la mujer por su marido y del marido por su mujer, por un término mayor de un año, es una de las causas que dan lugar al divorcio con arre-glo al artículo 164 del- nuevo Código Civil.
Considerando: que las manifestaciones explícitas y termi-nantes consignadas por la demandada, Doña Ana Marrero en el acto de conciliación celebrado con su' esposo Don Cefe-rino Huertas sobre la certeza de los hechos alegados por éste como fundamentos de su demanda de divorcio, unidas al testimonio de los tres testigos que han declarado en estos autos, y que indirectamente los confirman, constituyen una prueba suficiente del abandono del marido Don Ceferino ■Huertas por su esposa Doña Ana Marrero, por un término mayor del que se requiere por el nuevo Código Civil, y que en ese concepto es procedente el divorcio, sin que por eso puedan entenderse prejuzgadas otras cuestiones que no han sido propuestas ni discutidas oportunamente en el pleito.
Vistas las disposiciones legales citadas y las demás de apli-cación general.
*422Fallamos: que debemos revocar y revocamos la sentencia apelada, declarando con lugar la demanda de divorcio esta-blecida por Don Ceferino Huertas contra su esposa Doña Ana Marrero, y en su consecuencia disuelto el vínculo matrimonial existente entre ambos esposos, con todos los demás efectos legales que sean procedentes; entendiéndose las cos-tas de la primera instancia de cargo de la demandada Doña Ana Marrero, y las de esta segunda instancia sin especial condenación.
Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.